DLD-265                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 21-2362
                                       ___________

                            IN RE: VAUGHN TIEDEMAN,
                                                Petitioner
                       ____________________________________

                      On a Petition for Writ of Mandamus from the
                United States District Court for the District of New Jersey
                      (Related to D.N.J. Crim. No. 2-19-cr-00875)
                      ____________________________________

                     Submitted Pursuant to Rule 21, Fed. R. App. P.
                                  September 2, 2021

                Before: JORDAN, KRAUSE and PHIPPS, Circuit Judges

                           (Opinion filed: September 13, 2021)
                                        _________

                                        OPINION *
                                        _________

PER CURIAM

       Vaughn Tiedeman, a pre-trial detainee proceeding pro se, has filed a petition for a

writ of mandamus seeking, among other things, to compel the United States District

Court for the District of New Jersey to dismiss his criminal case. For the reasons that

follow, we will deny the mandamus petition.



*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Following the filing of a criminal complaint, Tiedeman was indicted on child

pornography charges in December 2019. The District Court issued scheduling orders

setting forth deadlines for discovery and the filing of pre-trial motions. On March 16,

2020, the Chief Judge of the District Court issued a Standing Order addressing court

operations during the COVID-19 pandemic. Subsequent Standing Orders were issued as

the pandemic developed. These orders continued jury trials and excluded the time period

of March 16, 2020, through June 1, 2021, for purposes of bringing criminal cases to trial

under the Speedy Trial Act.

       In March 2021, the District Court granted Tiedeman’s retained counsel’s motion

to withdraw. Shortly thereafter, Tiedeman filed documents asserting his speedy trial

rights. Tiedeman requested and was provided court-appointed counsel. In July 2021, the

Government filed a motion for a 60-day continuance in order to afford Tiedeman’s new

counsel time to prepare the case. In its motion, the Government stated that it was re-

producing discovery and that pre-trial motions had yet to be filed. Tiedeman’s attorney

responded that Tiedeman had agreed to a brief continuance but that he wanted to proceed

to trial as soon as possible. The District Court continued the matter until August 1, 2021.

       Tiedeman filed a pro se document objecting to the continuance and re-asserting his

speedy trial rights. On July 26, 2021, the District Court held a status conference, set trial

for November 30, 2021, and continued the proceedings until then. Tiedeman did not

consent to the continuance. However, his attorney was not available before that date. On

August 24, 2021, the District Court issued a scheduling order at the request of the parties
                                              2
setting the deadlines for pre-trial motions and scheduling argument on the motions for

November 17, 2021. The order notes that discovery is complete and that trial is

scheduled for November 30, 2021.

       Tiedeman has filed a pro se mandamus petition in this Court challenging the

validity of the continuances issued in the District Court’s Standing Orders based on the

ongoing pandemic. He asks us to void the continuances in these orders, to remove the

continuances that were issued in individual cases, and to dismiss his case and others that

were impacted with prejudice under the Speedy Trial Act. He also asks us to restore his

rights in jail, including access to lawyers, family visits, and medical and dental care.

       A writ of mandamus is a drastic remedy that is available in extraordinary

circumstances only. See In re Diet Drugs Prods. Liab. Litig., 418 F.3d 372, 378 (3d Cir.

2005). To obtain the writ, a petitioner must show that “(1) no other adequate means

[exist] to attain the relief he desires, (2) the party’s right to issuance of the writ is clear

and indisputable, and (3) the writ is appropriate under the circumstances.” Hollingsworth

v. Perry, 558 U.S. 183, 190 (2010) (per curiam) (alteration in original) (internal quotation

marks omitted).

       Tiedeman has not made this difficult showing. Although Tiedeman’s pre-trial

confinement has been lengthy due to the pandemic, he has an upcoming trial date. To the

extent he contends that his rights under the Speedy Trial Act have been violated, he may

discuss the filing of a motion to dismiss the indictment with his new attorney. There is

no need for this Court to intervene. To the extent Tiedeman challenges actions by county
                                                3
officials at the Essex County Correctional Facility related to his conditions of

confinement, the appropriate remedy is an action under 42 U.S.C. § 1983. See Hubbard

v. Taylor, 399 F.3d 150, 153 (3d Cir. 2005) (holding pre-trial detainees’ condition-of-

confinement claim arose under the Fourteenth Amendment’s Due Process Clause).

       Accordingly, we will deny the petition for a writ of mandamus. Tiedeman’s

motion for appointment of counsel is also denied. See Tabron v. Grace, 6 F.3d 147, 155

(3d Cir. 1993).




                                             4